 
Exhibit 10.6
 

 
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES
ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE
SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. LENDERS SHOULD
BE AWARE THAT THEY MAYBE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT
FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE
EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.


GS CAPITAL PARTNERS, LLC COLLATERALIZED SECURED PROMISSORY NOTE


FOR VALUE RECEIVED, GS Capital Partners, LLC, (the "Company") hereby absolutely
and unconditionally promises to pay to Pura Naturals, Inc. (the "Lender"), or
order, the principal amount of Ninety Two Thousand Seven Hundred Fifty Dollars
($92,750.00) no later than June 23,2018, unless the Lender does not meet the
"current information requirements" required under Rule 144 of the Securities Act
of 1933, as amended, in which case the Company may declare the offsetting note
issued by the Lender on the same date herewith to be in Default (as defined in
that note) and cross cancel its payment obligations under this Note as well as
the Lenders payment obligations under the offsetting note. This Full Recourse
Note shall bear simple interest at the rate of 8%.


$92,750.00
 
New York, NY
   
October 23, 2017



1.       Principal and Interest


FOR VALUE RECEIVED, GS Capital Partners, LLC, (the "Company") hereby absolutely
and unconditionally promises to pay to Pura Naturals, Inc. (the "Lender"), or
order, the principal amount of Ninety Two Thousand Seven Hundred Fifty Dollars
($92,750.00) no later than June 23,2018, unless the Lender does not meet the
"current information requirements" required under Rule 144 of the Securities Act
of 1933, as amended, in which case the Company may declare the offsetting note
issued by the Lender on the same date herewith to be in Default (as defined in
that note) and cross cancel its payment obligations under this Note as well as
the Lenders payment obligations under the offsetting note. This Full Recourse
Note shall bear simple interest at the rate of 8%.


2.        Repayments and Prepayments: Security.


All principal under this Note shall be due and payable no later than June 23,
2018, unless the Lender does not meet the "current information requirements"
required under Rule 144 of the Securities Act of 1933, as amended, in which case
the Company may declare the offsetting note issued by the Lender on the same
date herewith to be in Default (as defined in that note) and cross cancel its
payment obligations under this toe as well as the Lenders payment obligations
under the offsetting note.


The Company may pay this Note at any time. This note may not be assigned by the
Lender, except by operation of law.


Exhibit 10.6 -- Page 1

--------------------------------------------------------------------------------





c.  This Note shall initially be secured by the pledge of the $95,000.00 8%
convertible promissory note issued to the Company by the Lender on even date
herewith (the "Lender Note"). The Company may exchange this collateral for other
collateral with an appraised value of at least $92,750.00, by providing 3 days'
prior written notice to the Lender. If the Lender does not object to the
substitution of collateral in that 3 day period, such substitution of collateral
shall be deemed to have been accepted by the Lender. Notwithstanding the
foregoing, an exchange of collateral for $92,750.00 in cash shall not require
the approval of the Lender. Any collateral exchange shall not constitute a
waiver of any defaults under a Lender note. All collateral shall be retained by
New Venture Attorneys, P.c., which shall act as the escrow agent for the
collateral for the benefit of the Lender. The Company may not effect any
conversions under the Lender Note until it has made full cash payment for the
portion of the Lender Note being converted.


3. Events of Default; Acceleration.


a. The principal amount of this Note is subject to prepayment in whole or in
part upon the occurrence and during the continuance of any of the following
events (each, an "Event of Default"): the initiation of any bankruptcy,
insolvency, moratorium, receivership or reorganization by or against the
Company, or a general assignment of assets by the Company for the benefit of
creditors. Upon the occurrence of any Event of Default, the entire unpaid
principal balance of this Note and all of the unpaid interest accrued thereon
shall be immediately due and payable. The Company may offset amounts due to the
Lender under tills Note by similar amounts that may be due to the Company by the
Lender resulting from breaches under the Lender Note.


b. No remedy herein conferred upon the Lender is intended to be exclusive of any
other remedy and each and every remedy shall be cumulative and in addition to
every other remedy hereunder, now or hereafter existing at law or in equity or
otherwise. The Company accepts and agrees that this Note is a full recourse note
and that the Holder may exercise any and all remedies available to it under law.


4. Notices.


a. All notices, reports and other communications required or permitted hereunder
shall be in writing and may be delivered in person, by telecopy with written
confirmation, overnight delivery service or U.S. mail, in which event it may be
mailed by first-class, certified or registered, postage prepaid, addressed (I)
if to a Lender, at such Lender's address as the Lender shall have furnished the
Company in writing and (ii) if to the Company at such address as the Company
shall have furnished the Lender(s) in writing.


b. Each such notice, report or other communication shall for all purposes under
this Note be treated as effective or having been given when delivered if
delivered personally or, if sent by mail, at the earlier of its receipt or 72
hours after the same has been deposited in a regularly maintained receptacle for
the deposit of the United States mail, addressed and mailed as aforesaid, or, if
sent by electronic communication with confirmation, upon the delivery of
electronic communication.


Exhibit 10.6 -- Page 2

--------------------------------------------------------------------------------





5. Miscellaneous.


a. Neither this Note nor any provisions hereof may be changed, waived,
discharged or terminated orally, but only by a signed statement in writing.


b. No failure or delay by the Lender to exercise any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege preclude any other right, power or privilege. The
provisions of this Note are severable and if anyone provision hereof shall be
held invalid or unenforceable in whole or in part in any jurisdiction, such
invalidity or unenforceability shall affect only such provision in such
jurisdiction. This Note expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. The Company and every endorser
and guarantor of this Note regardless of the time, order or place of signing
hereby waives presentment, demand, protest and notice of every kind, and assents
to any extension or postponement of the time for payment or any other
indulgence, to any substitution, exchange or release of collateral, and to the
addition or release of any other party or person primarily or secondarily
liable.


c. If Lender retains an attorney for collection of this Note, or if any suit or
proceeding is brought for the recovery of all, or any part of, or for protection
of the indebtedness respected by this Note, then the Company agrees to pay all
costs and expenses of the suit or proceeding, or any appeal thereof, incurred by
the Lender, including without limitation, reasonable attorneys' fees.


d. This Note shall for all purposes be governed by, and construed in accordance
with the laws of the State of Nevada (without reference to conflict of laws) and
the exclusive venue shall be in the State and Federal courts located in State of
New York.


e. This Note shall be binding upon the Company's successors and assigns, and
shall inure to the benefit of the Lender's successors and assigns.




Exhibit 10.6 -- Page 3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Note to be executed by its duly
authorized \ offi.cer to take effect as of the date first hereinabove written




GS CAPITAL PARTNERS, LLC


By: /s/ Robert Switzer
Title:  Robert Switzer
           Chief Operating Officer and Secretary


APPROVED:


PURA NATURALS, INC.


By: /s/
Title:
 
 
 
 
 
Exhibit 10.6 -- Page 4

--------------------------------------------------------------------------------